Exhibit 8.1 Subsidiary Jurisdiction of Incorporation Seanergy Management Corp. Republic of the Marshall Islands Amazons Management Inc. Republic of the Marshall Islands Lagoon Shipholding Ltd. Republic of the Marshall Islands Cynthera Navigation Ltd. Republic of the Marshall Islands Martinique International Corp. British Virgin Islands Harbour Business International Corp. British Virgin Islands Waldeck Maritime Co. Republic of the Marshall Islands Motion Shipholding Co. Republic of the Marshall Islands Bulk Energy Transport (Holdings) Limited Republic of the Marshall Islands Quex Shipping Inc. British Virgin Islands Rossington Marine Corp. British Virgin Islands Rayford Navigation Corp. British Virgin Islands Creighton Development Inc. British Virgin Islands Pulford Ocean Inc. British Virgin Islands Lewisham Maritime Inc. British Virgin Islands Maritime Capital Shipping Limited Bermuda Maritime Capital Shipping (HK) Limited Hong Kong African Glory Shipping Limited British Virgin Islands African Joy Shipping Limited British Virgin Islands Asian Grace Shipping Limited British Virgin Islands Maritime Grace Shipping Limited British Virgin Islands Atlantic Grace Shipping Limited British Virgin Islands Maritime Glory Shipping Limited British Virgin Islands Maritime Freeway Shipping Limited Liberia Maritime Fantasy Shipping Limited Liberia Maritime Fiesta Shipping Limited Liberia Maritime Fighter Shipping Limited Liberia
